DETAILED ACTION
This office action is responsive to the response to restriction requirement of March 16, 2022. By that response, claims 1, 3, 5 and 6 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of invention I (claims 1 and 3) in the reply filed on March 16, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5 and 6 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 16, 2022.
Applicant has requested consideration of rejoinder in view of claims 5 and 6 at such time as an allowable generic claim is determined to exist. Examiner is open to this course of action, but is of the position that until such time as claims 5 and 6 require each of the claimed structures of an allowable claim, those claims will not be considered to be generic in this application. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore: 
the attaching portion of claims 1 and 3 must be shown or the feature(s) canceled from the claim(s).  Examiner notes that the attaching portion is discussed at one instance in [0007], but that no reference number is given to this structure. Examiner believes the attaching portion to be referring to protrusions 151-156, but is not certain that this is the case. 
 Examiner suggests 1) clarifying, in the specification, that these protrusions are also the attaching portion; or 2) amending the claims to refer to protrusions instead of an attaching portion; or 3) amending the specification and drawings to indicate a reference number which correlates the attaching portion to the figure. 
the first rods (claim 1, line 22; claim 3, line 22) are positively recited in the claims, but are not demonstrated in the figures. These rods must be shown or the feature canceled from the claims. 
Examiner suggests 1) amending the claims to inferentially refer to the first rods (e.g. use of “configured to” language); or 2) addition of the first rods to the figures. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is permitted to be his own lexicographer. However, in some instances improper use of terms is confusing and potentially causes lack of clarity in defining metes and bounds of the claims. [0017] of the disclosure states that cutting slits 131 and 132 “serve to guide a cutting jig”; “the cutting jig may be, for example, and electric saw”; and “the electric saw is employed as the cutting jig”. Examiner finds this to be incorrect understanding of what a jig is. It is examiner’s understanding that a jig is “a device that holds a piece of work and guides the tools operating on it” (Google Define, 2022).  As such, it is examiner’s understanding that the cutting slit, itself, is acting as a cutting jig, for the purpose of guiding a cutting saw or blade. Examiner requests clarification of the specification in this paragraph, to clarify this concept. 
Examiner recommends [0017] to read, in appropriate parts, that cutting slits 131 and 132 “serve as a cutting jig to guide a cut to the predetermined cross section...”; “the cutting jig may guide, for example, an electric saw”; and “the electric saw is employed with the cutting jig, the saw blade to be inserted”. 
Claim Objections
Further, claims 1 and 3 teach at lines 5-7 “…attached to the bone treatment assistance device employed to assist a cutting or perforating operation of a bone, to confirm the attaching position of the bone treatment”.  This appears to be incorrect syntax. Examiner recommends “…attached to the bone treatment assistance device, and is configured to be employed in assisting with a cutting or perforating operation of a bone” for clarity. 
Further, claims 1 and 3 teach at line 9 “a feature point indication rod to be applied…” Examiner recommends this to read “a feature point indication rod configured to be applied…” for clarity. 
Further, claims 1 and 3 teach at lines 13-14 “…the rod support member, and including a plurality of scales…” Examiner recommends this to read “…the support rod member, and the elongate member including a plurality of scales…” for clarity.  
Further, claims 1 and 3 teach at lines 14-15 “so as to move in the extending direction…” Examiner recommends this to read “so as to move in [[the]] an extending direction of the elongate member…” for clarity.
Further, claims 1 and 3 teach at lines 16-17 “the rod support unit so as to move in the extending direction, and indicates one of the plurality of scales.” Examiner recommends this to read “the rod support unit so as to be configured to move in the extending direction, and the second support member indicates one of the plurality of scales” for clarity. 
Claims 1 and 3 are objected to due to minor informalities. (This objection correlates to the specification objection.) Claims 1 and 3 refer to “a cutting slit….to guide a cutting jig to the cutting cross section” at line 21. Examiner requests clarification of the claims to refer to “a cutting slit… to guide a saw to the cutting cross section”. 
The claim will be examined with this understanding of the term jig. 
Claims 1 and 3 each teach “guide holes each guides a first rod…” at line 22. Examiner recommends this to read “guide holes, each configured to guide[[s]] a first rod…” for proper syntax. 
Claims 1 and 3 each teach “confirmation device is to be attached” at line 28. Examiner recommends “confirmation device is configured to be attached” for clarity. 
Claims 1 and 3 each teach “and fits to a surface of the bone” at lines 29-30. Examiner recommends “and is configured to fit [[fits]] to a surface of the bone” for clarity. 
Claim 1 teaches “surface shape of the bone uncorrected yet” at lines 38-39. Examiner recommends this to read “surface shape of the uncorrected bone 
Claim Interpretation
The term “normal condition” in claims 1 and 3, lines 27, is understood, according to the specification at [0013] to be a “target correction position”. Applicant may elect to use this terminology in the claim if he so chooses. 
Allowable Subject Matter
No prior art rejection is made of claim 1 or 3. The claims stand objected to for informalities, and the drawings stand objected to. The application will be allowed upon correction of these issues. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799